Citation Nr: 1519152	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-03 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether withholding of VA compensation benefits based on the Veteran's receipt of drill pay was valid.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Veteran had active service from January 1996 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the RO's decision and the statement of the case have limited the issue on appeal to the validity of the withholding of VA compensation benefits based on the Veteran's receipt of drill pay.  However, in his written statements of record, particularly those dated in February 2010 and August 2010, the Veteran appears to raise the issue of entitlement to a waiver of the debt created by the withholding of the VA compensation benefits.  That issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In VA Form 21-4138, Statement in Support of Claim, received in August 2010, the Veteran requested that he be afforded "a personal hearing at my local VARO (Seattle) in front of the Committee on Waivers and Compromises regarding overpayments that were generated due to being a member off the Washington Air National Guard."

While on his VA Form 9 dated in February 2013 the Veteran indicated that he did not want a Board hearing, he has not withdrawn his request for a hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the appropriate adjudicator(s) at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




